Order entered September 13, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00649-CV

                      IN THE INTEREST OF A.B., A MINOR CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JC 17-00525 -W

                                           ORDER
        Before the Court is the State’s First Motion for Extension of Time to File Its Brief. We

GRANT the motion and ORDER the brief received September 13, 2018 filed as of the date of

this order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE